Case 21-10154-1-rel        Doc 34     Filed 05/13/21 Entered 05/13/21 10:28:42           Desc Main
                                     Document      Page 1 of 2




UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK


IN RE:

         REBECCA C. WILCOX                                         Chapter 7
                                                                   Case No. 21-10154

                                                         Debtor.

        EX PARTE APPLICATION FOR AN ORDER AUTHORIZING THE
        RETENTION OF O'CONNOR, O'CONNOR, BRESEE & FIRST, P.C.
   AS COUNSEL TO THE CHAPTER 7 TRUSTEE PURSUANT TO 11 U.S.C. §327(D)


         Michael Jude O'Connor, as Trustee for the above-referenced Chapter 7 estate (hereinafter

referred to as the "Trustee" or "Applicant"), hereby makes this Application for an Order Authorizing

the Retention of O'Connor, O'Connor, Bresee & First, P.C. ("O'Connor") as Counsel to the Trustee

Pursuant to 11 U.S.C. §327(d) (the "Application") and respectfully represents as follows:

         1.     Applicant is the Chapter 7 Trustee assigned to the above-referenced proceeding and

is duly qualified to act as such.

         2.     Applicant requires the assistance of counsel to provide legal advice and assist him

in the administration of the Debtor's assets. In addition, the Trustee wishes to retain O'Connor for
the commencement of 11 U.S.C. §363, §362, §502, §547 and §554 proceedings as may be

warranted.

         3.     Applicant believes it is in the best interest of this estate and its economical

administration of your Applicant and O'Connor, a law firm which applicant is a partner, that

O'Connor be authorized to act as counsel to the Trustee in this case pursuant to the provisions of 11

U.S.C. §327(d) which state "The court may authorize the trustee to act as attorney or accountant for

the estate if such authorization is in the best interest of the estate".

         4.     Applicant and other members and associates of O'Connor are duly admitted to

practice before this Court and other necessary state and federal courts in this jurisdiction and have
Case 21-10154-1-rel        Doc 34     Filed 05/13/21 Entered 05/13/21 10:28:42              Desc Main
                                     Document      Page 2 of 2




particular expertise with regard to bankruptcy, corporate reorganization and debtor/creditor matters

in cases under the Bankruptcy Code.

       5.        The normal hourly billing rates of your Applicant's law firm range from $395.00 for

partners; $345.00 for senior associates and $105.00 for para-professionals. It is contemplated that

O'Connor will seek compensation based upon normal and usual hourly rates and will seek

compensation pursuant to 11 U.S.C. §331.

       6.        Applicant is informed and verily believes that the hourly rates of O'Connor are

reasonable in light of the current hourly rates charged by other attorneys in the Capital District.

       7.        Applicant does not have any connection with any creditors of the estate herein or any

other parties in interest or their respective attorneys, accountants or to anyone employed in the

Office of the United States Trustee.

       8.        Applicant has no interest adverse to the Debtor or the estate in matters in which it is

to be engaged.

       9.        Applicant is a disinterested person as that term is defined in 11 U.S.C. §101(14).

       WHEREFORE, Applicant respectfully requests an Order of this Court authorizing the

retention of O'Connor as counsel to the Trustee with compensation for such legal services to be paid

upon further application to this Court and for such other and further relief as this Court may deem

just and proper.

DATED:           May 13, 2021                           /s/ Michael J. O’Connor
                                                        Michael Jude O'Connor, Esq.
                                                        Chapter 7 Trustee
                                                        20 Corporate Woods Boulevard
                                                        Albany, New York 12211
                                                        (518) 465-0400
